Citation Nr: 1645892	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-07 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of overpayment of improved pension benefits in the amount of $27,719, plus accrued interest thereon. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1968.  The Veteran was deemed incompetent for VA purposes in a September 2008 rating decision.  Thereafter, his sister, the appellant, was appointed as his fiduciary.  She appeals on the Veteran's behalf.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision by the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The claims file is now entirely in VA's electronic processing systems, Virtual VA and the Veterans Benefits Management System.

In May 2014, the appellant testified before the undersigned.  A transcript of the hearing is associated with the record.  In March 2015, the case was remanded by the Board for further development.  It has now been returned for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was granted nonservice-connected pension, effective May 1, 2008, and entitlement to special monthly pension based on a need for aid and attendance effective April 14, 2008.  

2.  The Veteran received lump sum retirement payments from his employer in May 2008 totalling $77,070.01.

3.  The Veteran's income for the 12-month annualization period following his application for nonservice-connection pension exceeded the maximum annual pension, resulting in an overpayment of $27,719 to the appellant.

4.  Although a valid debt was created, VA shares fault in the creation of the debt, and recovery of the overpayment would cause an undue hardship to the Veteran and defeat the purpose of an existing VA benefit.


CONCLUSION OF LAW

The criteria for waiver of recovery of overpayment of improved pension benefits in the amount of $27,719, plus accrued interest thereon have been met.  38 U.S.C.A. §§ 1502, 1521, 1522, 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.962, 1.963, 1.965, 3.3, 3.23, 3.274, 3.275 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran and his fiduciary contend that they should be granted a waiver of overpayment of improved pension benefits in the amount of $27,719 due to financial hardship and lack of fault on their part in incurring the debt.

In April 2008, the Veteran submitted an informal claim for nonservice-connected pension, and on May 5, 2008, a VA Form 21-526 was received by VA.  On the form, the Veteran's current net worth was listed as $0, and his monthly income was listed as $1228.50 from the Social Security Administration and $50 from his former employer.  

The Veteran was granted entitlement to nonservice-connected pension, as well as special monthly pension due to a need for aid and attendance in a June 2008 rating decision.  The accompanying June 2008 notification letter indicated that the Veteran would receive $325 a month based on the Veteran's annual income of $14,740 from Social Security, and $600 from other sources.  The Veteran was noted to have $1,156 in annual medical expenses.  The Veteran was specifically advised that he was to inform VA right away of his income or net worth changed.

A VA Field Examination was conducted in September 2008 by a Field Examiner.  The Field Examiner spoke with the Veteran and his sister, and found that the Veteran was not able to handle money due to dementia, a poor memory and mental functioning, and was therefore in need of a fiduciary.  The Veteran's sister reported that the Veteran's assets included a $25,000 certificate of deposit, a savings account with $4,730.75, and a checking account with $1,334.75.  The value of the estate in the hands of the payee was listed as $31,065.  These amounts were verified with bank statements.  The Veteran's income was reported as $325 from VA pension, $1,228 from Social Security, and $50 from another retirement pension.  

A February 2009 Improved Pension Eligibility Verification Report from the Veteran's fiduciary listed his net worth as $1,750.80 and $4,787.23 in bank accounts and $25,000 in an employee retirement plan.  The fiduciary was contacted by telephone in April 2009 regarding the "increase" in the Veteran's reported net worth, and she explained that it was due to a one time lump sum retirement payment from Macy's.

In November and December 2011, the Veteran's retirement payment amounts were independently verified by Macy's, which reported that they had paid him $34,730.75 from his 401(k) distribution and $42,339.26 from his work pension on May 21, 2008 and May 30, 2008.

In January 2012, VA informed the Veteran and his fiduciary that his pension would be stopped due to excessive countable income.  It stated that the Veteran could have the payments reinstated in June 2009 depending on the results of further Eligibility Verification Reports.  In October 2012, the Veteran was notified that he had incurred a debt of $27,719.

In December 2012, the Veteran and his fiduciary requested a waiver of the debt of $27,719.  They stated that the retirement money received from the Veteran's employer in 2008, in the amounts of $34,730.75 and $42,339.26, were reported to the Field Examiner at the time of her September 2008 examination.

In December 2012, the Veteran and his fiduciary were informed that the request for a waiver of the debt was denied.  It notified them that they had been found at significant fault in the creation of the debt due to failure to report the income received in 2008.

The Veteran's fiduciary testified in May 2014 that a Field Examiner came to her house in October 2008 to discuss their finances, and that she reported to the Field Examiner that the Veteran had received money from his company retirement program, but that he had used part of this money to pay a prior debt of over $40,000.  The appellant stated that she was unaware that this was money that she had to report on the financial documents, because the Field Examiner had told her that they were "only interested in what he currently had, not what he had in the past."  The fiduciary stated that her brother's current income did not fully cover his living expenses

Basic entitlement to nonservice-connected disability pension benefits exists if all requirements listed in 38 U.S.C.A. §§ 1502, 1521(j) and 38 C.F.R. § 3.274 are met.  First, the veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  Second, the veteran must be permanently and totally disabled from nonservice-connected disability not due to his or her own willful misconduct.  Third, the veteran must meet the net worth requirements found in 38 C.F.R. § 3.274 and not have an annual income in excess of the maximum annual pension rate as specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. §§ 3.3(a), 3.23, 3.274.

In determining annual income for nonservice-connected pension benefits, all payments of any kind or from any source, including salary, retirement or annuity payments, or similar income shall be included.  38 U.S.C.A. § 1503(a).  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received except for listed exclusions.  38 C.F.R. § 3.271.  The maximum annual pension rate is set by Congress and published in Appendix B of the M21-1 Adjudication Procedures Manual (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.

The initial annualization period in which income will be counted extends from the date of alleged entitlement through the end of the month that is 12 months after that date.  See M21-1 V.i.3.A.3.c.  In this case, the Veteran's initial claim was received on April 8, 2008, and the pension entitlement began on May 1, 2008.  Thus, the annualization period began as of that date.

Income received from retirement programs and funds are specifically listed as countable income in determining pension.  M21-1 V.iii.1.I.56.a,e.  The appellant has not disputed that although the Veteran formally retired in 2007, he did not receive his retirement payments until 2008.  Income is considered to have been received for VA purposes when it actually comes into the possession of the recipient.  M21-1 V.iii.1.E.6.v.  Although these payments were received just two weeks after the formal application for pension was received, the receipt of these funds places the payments within the 12-month annualization period under consideration.  These one-time payments of $34,730.75 and $42,339.26 increased the Veteran's annual income for the initial 12-month annualization period by $77, 070.01.  This put the Veteran's annual income well over the maximum yearly amount in 2008, which was $19,736 for a veteran without dependents who is in need of aid and attendance.  http://www.benefits.va.gov/PENSION/rates_veteran_pen08.asp   Given this information the creation of the debt was valid.  Hence, the Board will now turn to the question whether a waiver of that debt may be granted.  See 38 C.F.R. § 1.911(c)(1); Schaper v. Derwinski, 1 Vet. App. 430 (1991) (The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.).

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).

The recovery of any payment or the collection of any indebtedness may not be waived under this section if there exists in connection with the claim for such waiver an indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining a waiver of such recovery or the collection of such indebtedness.  38 U.S.C.A. § 5302(c).

The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive): (1) fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship of collection on the debtor, (4) defeat of the purpose of an existing benefit to the appellant, (5) unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a); see also Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 

In this case, the Board finds that the extent of fault on the part of the debtor and the extent to which that fault is balanced by the fault on the part of VA is unclear.  Although the Veteran retired in 2007, he had not yet received his retirement benefits from Macy's at the time he and his fiduciary filed the claim for pension in May 2008.  While they did not immediately report the receipt of these funds later that same month, it is clear to the Board that they did report having received retirement funds to the September 2008 Field Examiner, at least in part, as the Field Examiner was aware of a $25,000 CD, verified by bank statements, and included it in her report.  This apparently went unnoticed by VA until February 2009, when the appellant submitted a Pension Eligibility Report which also included a $25,000 individual retirement account as part of the Veteran's net worth, which led to the subsequent investigation into his actual income.  VA did not, however, actually obtain an Income Verification Match until August 2011, almost three years after the initial Field Examination.  See 38 C.F.R. § 3.159(c)(2) (2015) (VA has a duty to request relevant records from a Federal department or agency.); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  

The appellant has credibly testified that she reported the Veteran's retirement payment to the Field Examiner and explained to her that the payment had primarily been used to pay off the Veteran's prior debt.  She testified that the Field Examiner told her that she was not interested in what the Veteran had "in the past," but instead was only interested in his income going forward.  Because the Veteran retired in 2007, the Board finds it possible that the Field Examiner misunderstood that the retirement payment had been received much later than the Veteran's actual retirement, and that it is possible that the Field Examiner erroneously told the appellant that this income was irrelevant because she believed that it had been received prior to the 12-month annualization period.  

It also does not appear that the information obtained by the Field Examiner in October 2008 was reviewed.  The fiduciary's February 2009 income report was found to be inconsistent with VA's records of the Veteran's net worth, although this February 2009 report is consistent with the September 2008 Field Examination.  VA also erred by delaying their request to verify the source of this income for three years, which resulted in several years of overpayment rather than four months of overpayment, and which also prevented the Veteran from submitting a new claim for pension, which he would have been properly eligible for on May 31, 2008, the day after his retirement payment was received.  The Board therefore finds that, affording the Veteran the benefit of the doubt, while some fault lies with the appellant, this fault is outweighed by fault on the part of VA.  See 38 U.S.C.A. § 5107(b) (West 2014).

The Board also finds that repayment of the debt would cause undue hardship on the Veteran and defeats of the purpose of an existing benefit to the appellant.  

The Veteran's fiduciary has submitted ample evidence indicating that the Veteran's expenses outweigh his income.  The Veteran's monthly expenses, as found by the September 2008 Field Examiner, were $1,603 a month ($19,236 a year) for room and board, incidentals, and utilities.  The Veteran's income at that time was calculated as $1,278 per month, minus monthly Medicare payments of $96.40, giving him a monthly income of $1,181.60.  In the appellant' s most recent Financial Status Report, she reported that the Veteran received $1,330.10 a month from Social Security, minus $304.90 a month in deductions, and with a $1,075.21 yearly annuity.  His monthly expenses totalled $2,448.15 a month, and his total assets were $25,653.82.  The Veteran's records show that he has significant medical problems, including dementia and end stage renal disease which requires dialysis, and it has been determined that he is in need of continuous aid and attendance.

The Board finds that repayment of the debt would cause the Veteran undue financial hardship.  The fiduciary has been responsible and forthright in her testimony regarding the misunderstanding that led to the overpayment and the subsequent financial circumstances of the Veteran.  The Board finds that she is a credible witness who has provided ample evidence of the Veteran's significant medical problems and the cost that they incur.  The Veteran's expenses exceed his income considerably, and he is largely cared for by the appellant, who is his caretaker as well as his fiduciary.  The Veteran is currently 76 years old, making his life expectancy approximately 10 more years.  See M21-1 V.iii.1.J.6.a.  With a current net worth of $25,653.82 in savings, and based on the expenses reported by the fiduciary in 2016, the Veteran will have depleted his net worth in just 2 years.  Even if the Veteran's health expenses are less in the coming years than they were in 2016, he will be fully disabled for the remainder or his life, and it is clear to the Board that his expenses are unlikely to be less than his current income at any time in the future.

The Board also finds that recovery of the debt does defeat of the purpose of an existing benefit to the appellant, as nonservice-connected pension is designed to provide a minimal standard of living to wartime veterans who are permanently and totally disabled.  Here, the Veteran met all of the criteria for such a pension with the exception of having a one-time payment in 2008 which resulted in a countable income which was too high to receive pension.  This one-time payment primarily went to paying his past debts, and the remainder went to a retirement account which is insufficient to meet the Veteran's expenses.  The Veteran's nonservice-connected pension has now been reinstated due to his documented need and disability, but it has been partially withheld as repayment for the debt.  As nonservice-connected pension is designed to provide a wartime veteran with a minimal standard of living, withholding this payment would prevent even that minimal standard from being attained.

Taking into consideration all of the factors of 38 C.F.R. § 1.965(a), the Board finds that the standard of "equity and good conscience," which requires reasonableness and moderation in the exercise of the Government's rights, allows for the current debt to be waived.  38 C.F.R. § 1.965(a); see also Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The Board acknowledges that it is unclear whether the amount of the debt repayment requested by the RO, $27,719, is appropriate, as the Veteran was not shown to have excessive income in the years following his initial 12-month annualization period or excessive net worth which would preclude eligibility.  See 38 C.F.R. § 3.271; Schaper, 1 Vet. App. at 434.  The appellant has not, however, challenged the size of the debt, and, as the waiver is being granted, further discussion of the correct calculation of the Veteran's debt is unnecessary.  See 38 C.F.R. § 1.911(c)(1).

In sum, the Board finds that the fault on the part of the appellant and the Veteran which is balanced by the fault of VA, and the Veteran's income, with consideration of the cost of life's basic necessities and his extensive medical expenses, is not sufficient to permit repayment of $27,719, and would cause him undue hardship.  

For these reasons and resolving the benefit of the doubt in favor of the Veteran and appellant, the Board finds that recovery of the balance of the overpayment would be against the principles of equity and good conscience.  Waiver of recovery of the overpayment of VA benefits in the amount of $27,719 is warranted.  See 38 U.S.C.A. § 5107 (b).



ORDER

Entitlement to a waiver of overpayment of improved pension benefits in the amount of $27,719, plus accrued interest thereon, is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


